A default judgment was rendered for the plaintiff against the defendants named. A motion was made to set aside default judgment, which was by the court denied. On the 6th day of May, 1933, plaintiff in error filed petition in error with transcript attached, and on the 1st day of July, 1933, filed a brief which reasonably supports the allegations of error complained of. The defendant in error has failed to file a brief, and has offered no excuse for such failure.
The court has repeatedly held that it is not the duty of the court to search the record for some theory upon which to sustain the action of the trial court, but where *Page 288 
defendant in error has failed to brief, this court may reverse and remand the cause with directions. Moore v. Jefferson,164 Okla. 270, 23 P.2d 693; Chapman v. Taylor, 163 Okla. 274,21 P.2d 1058; Missouri State Life Ins. Co. v. Willis,164 Okla. 271, 23 P.2d 622; Peoria Life Ins. Co. v. Edwards,163 Okla. 275, 21 P.2d 1058.
The cause is therefore reversed and remanded, with directions to vacate the default judgment rendered and to grant a new trial in accordance with the prayer of the petition in error.